Title: From Louisa Catherine Johnson Adams to John Adams, 11 March 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 11 March 1821
				
				I will answer your last Letter by saying that your most horrible is altogether thrown away as neither of the young Ladies who remained with us were very beautiful or fascinating but good natured pleasant girls who amused me very much by their musical talents and the eldest by a highly cultivated mind—Their ages would not have frightened you but their tall Grenadier look might have intimidated you a little not being yourself of the Patagonian race The eldest was 20 the other 16. quite as fond of dancing as you are and always inclined to be gay and frolicksome—Georges fit or frenzy will probably be over before we come on and he will be more keenly occupied in preparation for his Commencement—your father begins already to doubt and hesitate about the time of his visit but I think I shall prove restive this time and insist—which you know is quite Congressional in theory but not much in practice the Superior house generally flinching on account of the purse strings being held by the inferior branch of the Legislature—This parallel will not agree altogether in my case but some other power must be excited tho’ it will be difficult to any so well calculated to command—Mrs. Gouverneur has a daughter and there is some disappointment but much rejoicing at the great house—You do not say any thing about Quincy in your  Letter, and I want much to learn how every thing goes on there and how you found your Grand father Write me on this subject as many of my plans will depend upon what I may hear from thence—Colverts Mother is very bad and there is but little hope of her recovery—do not however mention it to him as it would only serve to grieve him—Write me frequently and particularly how Charles is effected by the Climate and believe me ever your affecte. Mother
				
					L. C Adams.
				
				
			